                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

XAVIER COLLINS JOHNSON, #169642                                                   PETITIONER

V.                                                       CAUSE NO. 3:18-CV-392-CWR-FKB

WARDEN TIMOTHY MORRIS                                                            RESPONDENT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge F. Keith Ball, which was signed and entered on August 1, 2019. Docket

No. 19. The Report and Recommendation clearly notified the parties that failure to file written

objections to the findings and recommendations contained therein within 14 days after service

would bar further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

Respondent’s motion to dismiss is granted to the extent that Petitioner may file an amended

petition that removes his unexhausted ineffective assistance of counsel claim found in Ground

Three. Petitioner will have 14 days from today to file his amended petition. Respondent will

have 14 days from then to answer. Should Petitioner fail to file an amended petition, this matter

may be dismissed without prejudice.

       SO ORDERED, this the 12th day of September, 2019.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
